Order entered July 31, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00498-CV

                                 SHARON GAST, Appellant

                                               V.

CRAIG TINSLEY, TIFFANY TINSLEY, CRAIG TINSLEY "TRUSTEE", 4308 SPRING
 HILL ESTATES "TRUST", CTT LAND TRUST, GAYLENE ROGERS LONERGAN,
THE LONERGAN LAW FIRM PLLC, DHLC MORTGAGE LLC, ROBERT BARNEY,
         INDIVIDUALLY, CAPITOL TITLE OF TEXAS, LLC, Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-02870-2014

                                           ORDER
       Both the clerk’s and the court reporter’s records in this case are overdue. By letter dated

June 16, 2015, we informed appellant that the clerk’s record had not been filed because appellant

had not paid for or made arrangements to pay for the clerk’s record. We directed appellant to

file written verification that she had paid for or made arrangements to pay for the clerk’s record

or that she had been found entitled to proceed without payment of costs. We cautioned appellant

that if she did not file the required documentation within ten days, we might dismiss the appeal

without further notice. By letter dated June 16, 2015, we informed appellant the Court Reporter

had notified us that the reporter’s record had not been filed because appellant had not (1)
requested the record; or (2) paid for or made arrangements to pay for the record. We directed

appellant to provide the Court with written verification she had requested the record and had paid

for or made arrangements to pay for the record, or had been found entitled to proceed without

payment of costs. We cautioned appellant that failure to provide the required documentation

within ten days might result in the appeal being ordered submitted without the reporter’s record.

On June 16, 2015, appellant provided the Court with a copy of her letter to the district court

requesting a payment amount.      And, on July 27, 2015, appellant filed a docketing statement

indicating the reporter’s record had been requested that day and that payment arrangements had

been made.

       Accordingly, this Court ORDERS the Collin County Clerk to file the clerk’s record

within THIRTY DAYS of the date of this order.            We notify appellant that if we receive

notification that she has not paid for or made arrangements to pay for the clerk’s record, we will

dismiss this appeal without further notice. See TEX. R. APP. P. 37.3(b).

       We ORDER Shawn Gant, Official Court Reporter for the 429th Judicial District Court to

file the reporter’s record within THIRTY DAYS of the date of this order. We notify appellant

that if we receive verification she has not requested, paid for or made arrangements to pay for

the reporter’s record, we will order the appeal submitted without the reporter’s record. See

TEX. R. APP. P. 37.3(c)

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:
Honorable Jill Willis
Presiding Judge
429th Judicial District Court

Andrea Stroh Thompson
Collin County District Clerk

All parties



                                /s/   CAROLYN WRIGHT
                                      CHIEF JUSTICE